DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “arrangement of a first electroactive material device functioning as a heater, a second electroactive material device functioning as a second sensor, and a third electroactive material device functioning as a third sensor” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 recites “the electroactive material device arrangement also functions as a pressure sensor”. Claim 1 recites “the controller circuit is further arranged to derive from the measurements of the electrical characteristic, the temperature at the electroactive material device arrangement and an external pressure applied to the electroactive material device” in lines 25-28, which indicates that the electroactive material device arrangement senses pressure. Therefore, claim 10 fails to further limit the subject matter of claim 1.
Claim 22 recites “the temperature is monitored or controlled by the electroactive material device arrangement”. Claim 1 recites “the driver circuit is arranged to control the electroactive material device arrangement to deliver heat to a flowing medium” in lines 4-5, which suggests controlling the temperature of the flowing medium. Claim 1 also recites “the controller circuit is further arranged to derive from the measurements of the electrical characteristic, the temperature at the electroactive material device arrangement and an external pressure applied to the electroactive material device” in lines 25-28, which indicates that the temperature is monitored by the electroactive material device arrangement. Therefore, because claim 1 recites that the temperature is monitored and controlled by the electroactive material device arrangement, claim 22 fails to further limit the subject matter of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 10, 13-14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297093 A1 (Goldie) (previously cited) in view of US 2011/0310926 A1 (Gleeson) (previously cited) and  US 5,980,102 A (Stulen) (previously cited). 
With regards to claim 1, Goldie discloses a flow sensor (Fig. 1 and ¶ [0051] disclose a system 10 for non-invasively measuring a flow rate of a bodily fluid) comprising a device arrangement (Fig. 3 and ¶ [0052] disclose heating element 32 coupled to flow tube 22 and temperature sensor 34, wherein the combination of the heating element 32 and the temperature sensor 34 are being interpreted to be a device arrangement. The Examiner notes that an “arrangement” can include any number of components. This interpretation is in accordance with the description in Page 3, lines 17-20 and Page 11, line 31 to Page 12, line 2 of the Applicant’s specification, which describe an arrangement comprising a plurality of components); a driver circuit, wherein the driver circuit is arranged to control the device arrangement to deliver heat to a flowing medium, and wherein the flowing medium comprises a flow (Fig. 3 and ¶ [0052] discloses heating element 32 dissipates heat to fluids in the flow tube 22; ¶¶ [0015], [0073]-[0074] disclose a circuit for providing the regulated DC voltage necessary to operate the heating element 32); a controller circuit (¶ [0053] discloses a microcontroller 35); wherein the controller circuit is arranged to read sensing signals from the device arrangement (¶¶ [0052]-[0053] discloses microcontroller 35 receiving measurements from temperature sensor 34 of the rise in temperature of heating element 32); wherein the sensing signals relate to a temperature at the device arrangement (¶ [0052] discloses temperature sensor 34 measuring a temperature rise of the heating element 32); wherein the controller circuit is further arranged to process the sensing signals to derive a flow measurement (¶ [0053] discloses the microcontroller 35 deriving a flow rate of flow of bodily fluid 28 in flow tube 22 from the temperature rise of heating element 32).  
Although Goldie teaches that the temperature sensor may include a thermistor or a resistance temperature detector (¶ [0015] of Goldie), Goldie is silent regarding whether the temperature sensor is an electroactive material device such that the device arrangement is an electroactive material device arrangement; wherein the reading of the sensing signals is arranged by performing measurements of an electrical characteristic; wherein the electrical characteristic comprises an impedance of the electroactive material device arrangement or an impedance phase angle of the electroactive material device arrangement at a first frequency and at a second frequency; wherein the second frequency is different from the first frequency, wherein the controller circuit is arranged to derive from the measurements of the electrical characteristic, the temperature at the electroactive material device arrangement. 
In a related system for monitoring temperature, Gleeson discloses a temperature sensor being an electroactive material device (¶ [0047] discloses a temperature sensor 10 comprising a quantity of liquid crystalline material 12; ¶ [0083] discloses the electroactive nature of the liquid crystalline material because it displays variations in capacitance with applied voltage); reading sensing signals from the electroactive material device (¶ [0059] discloses an electric property measuring device connected to the sensor 10 for reading at least one electrical property of the liquid crystalline material); wherein the reading of the sensing signals is arranged by performing measurements of an electrical characteristic (¶ [0059] discloses that the electric properties which may be measured may include impedance, inductance, resistance, conductance, and capacitance); wherein the electrical characteristic comprises an impedance of the electroactive material device or an impedance phase angle of the electroactive material device at  a first frequency and at a second frequency, wherein the second frequency is different from the first frequency (¶ [0059] discloses the electric properties including impedance; ¶¶ [0025]-[0027] disclose the electric properties being derived at first and second frequencies), and deriving, from the measurements of the electrical characteristic, the temperature at the electroactive material device (¶ [0079] discloses the determination of a temperature based on the electrical property measurements).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temperature sensing and reading devices of Goldie with the temperature sensing and reading devices of Gleeson. Because both the components of Goldie and Gleeson are capable of sensing and reading temperature, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The Examiner notes that the broadest reasonable interpretation of an “electroactive material device arrangement” includes an arrangement comprising at least one electroactive material device. The modification of the device arrangement of Goldie (i.e., the combination of the heating element 32 and the temperature sensor 34) to incorporate the electroactive temperature-sensing device of Gleeson results in an electroactive material device arrangement.
The above combination is silent with regards to whether the controller circuit is arranged to derive an external pressure applied to the electroactive material device arrangement from the measurements of the electrical characteristics.
In a related system for measuring fluid properties, Stulen discloses that data from sensors for measuring temperature may be correlated to achieve estimates of pressure, flow rate, etc. (Col. 8, lines 18-25). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller circuit of the above combination of Goldie in view of Gleeson to determine a pressure acting on the tube as taught by Stulen such that the temperature sensor is also a pressure sensor. The motivation would have been to provide a more accurate diagnostic analysis of the patient.
The Examiner notes that the above combination of Goldie in view of Gleeson and Stulen results in a derivation of a temperature measurement from measurements of the electrical characteristic (based on the teachings of Gleeson) and a derivation of a pressure measurement from the temperature measurement (based on the teachings of Stulen). Therefore, the pressure measurement is based upon and derived from the electrical characteristic. 

With regards to claim 4, the above combination teaches or suggests that the driver circuit is arranged to deliver heat during a predetermined time period (¶ [0052] of Goldie discloses that the heating element dissipates heat over a predetermined amount of time), and wherein the controller circuit is further arranged to monitor a subsequent temperature decay function (¶ [0063] of Goldie discloses monitoring the cooling of the heating element 32 for a predetermined amount of time, wherein the rate of cooling is the temperature decay as a function of time), and thereby convert an evolution of the sensing signals over time to the flow measurement (¶ [0063] of Goldie discloses comparison of the rate of cooling to calibration measurements to determine flow rate of bodily fluid).

With regards to claim 10, the above combination teaches or suggests that the electroactive material device arrangement also functions as a pressure sensor (see the above 103 analysis with regards to the determination of a pressure measurement resulting from the combination of Goldie in view of Gleeson and Stulen).

With regards to claim 13, the above combination teaches or suggests a catheter comprising the flow sensor as claimed in claim 1 (¶ [0015] of Goldie discloses that the implant may be coupled to a catheter). 

With regards to claim 14, Goldie discloses a method for measuring a flow rate (¶ [0022] discloses a method for measuring flow rate), the method comprising: controlling a device arrangement to deliver heat to a flowing medium, and wherein the flowing medium comprises a flow (Fig. 3 and ¶ [0052] disclose heating element 32 coupled to flow tube 22 and temperature sensor 34, wherein the combination of the heating element 32 and the temperature sensor 34 are being interpreted to be a device arrangement. The Examiner notes that an “arrangement” can include any number of components. This interpretation is in accordance with the description in Page 3, lines 17-20 and Page 11, line 31 to Page 12, line 2 of the Applicant’s specification, which describe an arrangement comprising a plurality of components; Fig. 3 and ¶ [0052] discloses heating element 32 dissipates heat to fluids in the flow tube 22; ¶¶ [0015], [0073]-[0074] disclose a circuit for providing the regulated DC voltage necessary to operate the heating element 32); reading sensing signals from the device arrangement (¶¶ [0052]-[0053] discloses microcontroller 35 receiving measurements from temperature sensor 34 of the rise in temperature of heating element 32); wherein the sensing signals relate to a temperature at the device arrangement (¶ [0052] discloses temperature sensor 34 measuring a temperature rise of the heating element 32); and processing the sensing signals to derive a flow measurement (¶ [0053] discloses the microcontroller 35 deriving a flow rate of flow of bodily fluid 28 in flow tube 22 from the temperature rise of heating element 32).  
Although Goldie teaches that the temperature sensor may include a thermistor or a resistance temperature detector (¶ [0015] of Goldie), Goldie is silent regarding whether the temperature sensor is an electroactive material device such that the device arrangement is an electroactive material device arrangement; wherein the reading of the sensing signals comprises providing sensor readings, wherein the sensor readings are measurements of an electrical characteristic; wherein the electrical characteristic comprises an impedance of the electroactive material device arrangement or an impedance phase angle of the electroactive material device arrangement at a first frequency and at a second frequency; wherein the second frequency is different from the first frequency, and deriving from the measurements of the electrical characteristic, the temperature at the electroactive material device arrangement.
In a related system for monitoring temperature, Gleeson discloses a temperature sensor being an electroactive material device (¶ [0047] discloses a temperature sensor 10 comprising a quantity of liquid crystalline material 12; ¶ [0083] discloses the electroactive nature of the liquid crystalline material because it displays variations in capacitance with applied voltage); reading sensing signals from the electroactive material device (¶ [0059] discloses an electric property measuring device connected to the sensor 10 for reading at least one electrical property of the liquid crystalline material); wherein the reading of the sensing signals is arranged by performing measurements of an electrical characteristic (¶ [0059] discloses that the electric properties which may be measured may include impedance, inductance, resistance, conductance, and capacitance); wherein the electrical characteristic comprises an impedance of the electroactive material device or an impedance phase angle of the electroactive material device at  a first frequency and at a second frequency, wherein the second frequency is different from the first frequency (¶ [0059] discloses the electric properties including impedance; ¶¶ [0025]-[0027] disclose the electric properties being derived at first and second frequencies), and deriving, from the measurements of the electrical characteristic, the temperature at an electroactive material sensor (¶ [0079] discloses the determination of a temperature based on the electrical property measurements).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temperature sensing and reading devices of Goldie with the temperature sensing and reading devices of Gleeson. Because both the components of Goldie and Gleeson are capable of sensing and reading temperature, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The Examiner notes that the broadest reasonable interpretation of an “electroactive material device arrangement” includes an arrangement comprising at least electroactive material device. The modification of the device arrangement of Goldie (i.e., the combination of the heating element 32 and the temperature sensor 34) to incorporate the electroactive temperature-sensing device of Gleeson results in an electroactive material device arrangement.
The above combination is silent with regards to whether the controller circuit is arranged to derive an external pressure applied to the electroactive material device arrangement from the measurements of the electrical characteristics.
In a related system for measuring fluid properties, Stulen discloses that data from sensors for measuring temperature may be correlated to achieve estimates of pressure, flow rate, etc. (Col. 8, lines 18-25). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller circuit of the above combination of Goldie in view of Gleeson to determine a pressure acting on the tube as taught by Stulen such that the temperature sensor is also a pressure sensor. The motivation would have been to provide a more accurate diagnostic analysis of the patient.
The Examiner notes that the above combination of Goldie in view of Gleeson and Stulen results in a derivation of a temperature measurement from measurements of the electrical characteristic (based on the teachings of Gleeson) and a derivation of a pressure measurement from the temperature measurement (based on the teachings of Stulen). Therefore, the pressure measurement is based upon and derived from the electrical characteristic. 

With regards to claim 16, the above combination teaches or suggests that the heat delivery comprises delivering heat during a predetermined time period (¶ [0052] of Goldie discloses that the heating element dissipates heat over a predetermined amount of time), and monitoring a subsequent temperature decay function (¶ [0063] of Goldie discloses monitoring the cooling of the heating element 32 for a predetermined amount of time, wherein the rate of cooling is the temperature decay as a function of time), and thereby converting an evolution of the sensing signals over time to the flow measurement (¶ [0063] of Goldie discloses comparison of the rate of cooling to calibration measurements to determine flow rate of bodily fluid).

With regards to claim 19, the above combination teaches or suggests that the electroactive material device arrangement also functions as an actuator (¶ [0063] of Goldie discloses once microcontroller detects a predetermined rise in temperature has been achieved, the heating element 32 is turned off, thereby indicating that the heating element, through its heating, triggers (i.e., actuates) its shutoff). 

With regards to claim 20, the above combination teaches or suggests that the controller circuit is further arranged to derive a force applied to the electroactive material device arrangement (see the above 103 analysis with regards to the determination of a pressure measurement resulting from the combination of Goldie in view of Gleeson and Stulen, wherein a pressure is a force).

With regards to claim 21, the above combination teaches or suggests that the external pressure applied to the electroactive material device arrangement is derived at the first frequency, and wherein the temperature at the electroactive material device arrangement is derived at the second frequency (see the above 103 analysis with regards to the determination of the pressure measurement and temperature measurement from the combination of Goldie in view of Gleeson and Stulen. The Examiner notes that the temperature of Gleeson is derived at the first and second frequencies, which indicates that the pressure derived from the temperature is also derived at the first and second frequencies).

With regards to claim 22, the above combination teaches or suggests that the temperature is monitored or controlled by the electroactive material device arrangement (¶ [0052] of Goldie discloses temperature sensor 34 measuring a temperature rise of the heating element 32 which controls the temperature) 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson and Stulen, as applied to claim 1 above, and further in view of US 5,620,479 A (Diederich) (previously cited). 
With regards to claim 2, the above combination is silent with regards to whether the electroactive material device arrangement has a resonance frequency, and wherein the driver circuit is further arranged to provide drive signals at a frequency above the resonance frequency. 
In a system pertinent to the problem of heating an element, Diederich discloses a heating element having a resonance frequency, and applying drive signals at a frequency above the resonance frequency to increase temperature (Col. 10, lines 30-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating element 32 and driver circuit of Goldie to incorporate a heating element having a resonance frequency and that it is driven by a signal above the resonance frequency as taught by Diederich. Because both elements are capable of providing a controlled increase in temperature, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	The examiner notes that the above combination results in a heating element of the electroactive material device arrangement having a resonance frequency and the driver circuit is arranged to provide drive signals at a frequency above the resonance frequency, which reads on the claimed limitations.

	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson and Stulen, as applied to claim 1 above, and further in view of “Temperature dependence of flexoelectric response in ferroelectric and relaxor polymer thin films” (Poddar) (previously cited). 
	With regards to claims 3 and 17, the above combination of Goldie in view of Gleeson and Stulen teaches or suggests the flow sensor being comprising an electroactive material having a temperature dependence (¶ [0005] of Gleeson) and displaying varying electrical properties at the different temperatures (¶ [0059] of Gleeson), wherein the above electrical properties are dependent upon the dielectric permittivity of the electroactive material (see at least ¶¶ [0099]-[0122] of Gleeson). 
	The above combination is silent with regards to whether the electroactive material comprises a ferroelectric relaxor polymer or a PVDF ter-polymer. 
	In the related electroactive device with temperature dependent electrical properties, Poddar discloses that ferroelectric relaxor polymers having dielectric constants with temperature dependences (Paragraph 2 of I. INTRODUCTION), wherein the ferroelectric relaxor polymers includes PVDF ter-polymers (Paragraph 2 of I. INTRODUCTION). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electroactive material having a temperature dependence as taught by Goldie with the PVDF ter-polymer as taught by Poddar. Because both electroactive materials display varying electrical properties in response to variations in temperature, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson and Stulen, as applied to claim 1 above, and further in view of US 4,770,037 A (Noir) (previously cited).
With regards to claim 5, the above combination teaches or suggests that the flow rate is measured by determining a temperature drop of heating element 32 after it cools for a predetermined amount of time (¶ [0063] of Goldie). 
The above combination is silent with regards to whether the controller circuit is further arranged to measure a time period until the temperature reaches a reference temperature.
In the same field of endeavor of determining flow rates (Abstract of Noir), Noir discloses measuring the time period until a temperature reaches a reference temperature, and thereby converting the sensing signals to a flow rate measurement (Col. 2, lines 23-56 disclose determining a time for a temperature to fall to a temperature threshold). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the determination of the flow rate using the temperature drop over a predetermined amount of time as taught by Goldie with the determination of flow rate using a time period for a temperature to drop to a threshold temperature as taught by Noir. Because both solutions are capable of being used to determine a flow rate, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to an accurate and simple measurement method for determining a flow rate of a fluid (Col. 2, lines 13-19 of Noir). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson and Stulen, as applied to claim 1 above, and further in view of US 2016/0012689 A1 (Evreinov) (previously cited).
With regards to claim 9, the above combination is silent with regards to whether the electroactive material device arrangement comprises an arrangement of a first electroactive material device functioning as a heater, a second electroactive material device functioning as a second sensor, and a third electroactive material device functioning as a third sensor. 
In a related system for monitoring temperature, Gleeson discloses a temperature sensing arrangement comprising a plurality of temperature sensor cells, wherein transition temperature of the liquid crystalline material in at least two of the temperature sensor cells is different such that they are capable of monitoring a temperature over a desired range (¶¶ [0022]-[0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroactive material device arrangement of the above combination of Goldie and Gleeson to incorporate at least two different temperature sensor cells as taught by Gleeson. The motivation would have been to provide a more accurate analysis of the temperature over a desired range (¶ [0023] of Gleeson). 
In a related system for emitting heat, Evreinov discloses that electroactive polymeric fibers can emit heat (¶ [0025]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the heating element of Goldie with the electroactive material device capable of emitting heat as taught by Evreinov. Because both components are capable of emitting heat, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldie in view of Gleeson and Stulen, as applied to claim 14 above, and further in view of Diederich. 
With regards to claim 15, the above combination is silent with regards to whether the heat delivery comprises providing drive signals at a frequency above a resonance frequency of the electroactive material device arrangement. 
In a system pertinent to the problem of heating an element, Diederich discloses a heating element having a resonance frequency, and applying drive signals at a frequency above the resonance frequency to increase temperature (Col. 10, lines 30-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating element 32 and driver circuit of Goldie to incorporate a heating element having a resonance frequency and that it is driven by a signal above the resonance frequency as taught by Diederich. Because both elements are capable of providing a controlled increase in temperature, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	The examiner notes that the above combination results in a heating element of the electroactive material device arrangement having a resonance frequency and the driver circuit is arranged to provide drive signals at a frequency above the resonance frequency, which reads on the claimed limitations.

Allowable Subject Matter
	The prior art does not teach or suggest “the first frequency is a resonance frequency at which the electrical characteristic has a maximum value or a minimum value, and wherein the second frequency is a frequency at which the electrical characteristic is constant with respect to load” along with the other features of claim 12. 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
	Objection to Specification
	In view of the amendment to the claim 14, the objection to the specification was withdrawn. 

	Objection to Drawings
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. In particular, the Applicant asserts that “the person having ordinary skill in the art would understand, from the Specification and the Drawings, how ‘a first electroactive material device, a second electroactive material device, and a third electroactive material device’ (recited in dependent claim 9) would be related to ‘an electroactive material device arrangement,’ (recited in independent claim 1).” 
This argument is not persuasive. 37 CFR 1.83(a) indicates the drawing in a nonprovisional application must show every feature of the invention specified in the claims. Even if the devices are conventional and could be understood by one of ordinary skill in the art, they should at least be depicted in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). 

Claim Objections
	In view of the claim amendments filed 06/15/2022, the claim objections were withdrawn. 
	
	Claim Rejections - 35 U.S.C. § 112
	In view of the claim amendments filed 06/15/2022, the rejections under 35 U.S.C. § 112(b) were withdrawn. 

Claim Rejections - 35 U.S.C. § 103
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
In particular, the Applicant asserts that Goldie, Gleeson, and Stulen, either alone or in combination, do not teach or suggest “the controller circuit is further arranged to derive from the measurements of the electrical characteristic, the temperature at the electroactive material device arrangement and an external pressure applied to the electroactive material device”. 
This argument is not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gleeson teaches the derivation of a temperature based on measurements of the electrical characteristic (See the above 103 analysis with regards to Gleeson). Stulen discloses that data from sensors for measuring temperature may be correlated to achieve estimates of pressure, flow rate, etc. (Col. 8, lines 18-25 of Stulen).  The above combination of Goldie in view of Gleeson and Stulen results in a derivation of a temperature measurement from measurements of the electrical characteristic (based on the teachings of Gleeson) and a derivation of a pressure measurement from the temperature measurement (based on the teachings of Stulen). Therefore, the combination teaches or suggests that the pressure measurement is based upon and derived from the measurements of the electrical characteristic. 
The Applicant’s arguments with regards to independent claim 14 and the dependent claims are not persuasive because the Applicant’s arguments with regards to claim 1 are not persuasive. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792